Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-12, in the reply filed on 11/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the photographs of Figures 2-7 are not the only practicable medium for illustrating the claimed invention (37 CFR 1.84(b)(1)).  Additionally, said photographs are not of sufficient quality so that all details in the photographs are reproducible in the printed patent.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings were received on 6/1/2022.  These drawings are unacceptable.  While the content of the drawings would be sufficient to overcome the requirements of paragraph #4, the drawings sheets are not properly labeled.  Specifically, Sheets 1-4 should be labeled as “Replacement Sheets” and sheets 5-6 should be labeled as “New Sheets.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 11, said claim is held to be indefinite because it is unclear what objective standard is utilized to determine if the composition “provides a temperature drop in 120 seconds after 3 drops of blood are disposed onto the sensory stimulant composition in the form of 0.5 g circular shaped pill having at least 92% of urea in 0.5 grams of coined shaped pills.”  Additionally, the claim is held to be indefinite because it is unclear what is meant by “with at least 92% of urea in 0.5 grams of coined shaped pills.”  Specifically, it is unclear what volume of blood is included in each of the three drops.  As noted by applicant (0037), the speed of the temperature drop is based on the volume of the fluid such as blood disposed onto the sensory stimulant tablet.”  Additionally, it is unclear what constitutes a “circular shaped pill” as the surface area of the pill would also have an effect on the speed of the temperature drop.
	Similarly, with regards to claim 12, said claim is held to be indefinite because it is unclear what objective standard is utilized to determine if the composition is “configured to dissolve in blood by withdrawing heat from a surrounding environment and provides a temperature drop in 120 seconds after 3 drops of blood are disposed onto the sensory stimulant.” As noted by applicant (0037), the speed of the temperature drop is based on the volume of the fluid such as blood disposed onto the sensory stimulant tablet.”  Furthermore, the form of the composition (loose powder, pill, etc.) will affect the speed of the temperature drop.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification fails to support the claim limitations of either of the amended claims.  While paragraph 0037 provides similar disclosure, it fails to support the use of a circular shaped pill or the claimed temperature drop of claim 12 which does not specify the form (e.g. pill), amount of composition, or amount of urea.  Said disclosure also does not teach a 30C temperature drop.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawrai (US 2016/0128944) in view of Srivastava et al (US 2018/0149402).
Chawrai teaches a composition, comprising an active agent which may be at least one cooling agent (0070), a casein (0090; 0120); on or more fillers (0182); one or more colorants (0071); one or more carbohydrates (0112).
Chawrai teaches the composition may contain blends of cooling agent (0006), but does not teach the cooling agent comprises urea and/or ammonium nitrate or that the cooling agent may be potassium chloride. However, Srivastava teaches that ammonium nitrate, urea, and potassium nitrate are all known in the art to be cooling agents (0030).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a blend of urea and/or ammonium nitrate and potassium nitrate as the cooling agent taught in Chawrai.  The motivation for doing so would have been that the courts have held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (see MPRP 2144.06).
With regards to claim 2, Chawrai teaches cooling agent content may be between 10 wt. % to 94 wt. % of the total composition (0074).

With regards to claims 3-5, Chawrai teaches that the amount of cooling agent is a result effective variable that will determine the cooling effect of the composition.  Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of cooling agent in the composition to optimize the cooling effect of said composition
	With regards to claim 6, Chawrai teaches the composition may comprise sugar as the carbohydrate (0112).  Chawrai further teaches the composition may be a gel (0018).  With regards to the claimed amount of sugar, Chawrai teaches the carbohydrate may be present in amounts of 1-99wt% (0036).
With regards to claim 7, Chawrai teaches the composition may be in the form of a tablet (0171) and may have a coating comprising casein (0070-0072; 0134).
	With regards to claim 8, Chawrai teaches the composition may be in the form of a tablet wherein the coating does not contain casein (0070; 0030).
With regards to claim 9, Chawrai teaches the casein may be modified casein (0090;  0134).
	With regards to the “coin shaped” limitation of claim 10, the courts have held that the choice of shape/configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent evidence the particular shape/configuration is significant (see MPEP 2144).
	With regards to claim 11, Chawrai teaches the amount of cooling agent is a result effective variable (see above).  Furthermore, the shape/configuration is a matter of choice which a person of ordinary skill in the art would have found obvious (see above).  Additionally, with regards to the claimed weight/size, the courts have held when the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed invention and an invention having the claimed relative dimensions would not perform differently than the prior art device, the claimed invention is not patentably distinct from the prior art (see MPEP 2144).
	With regards to claim 12, it is known in the art the cooling agents dissolve in water and withdraw heat from the surrounding environment to result in a temperature drop.
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.	
With respect to the objections to the Drawings, Applicant argues the amended drawings are in compliance with 37 CFR 1.121(d). Said argument is not persuasive for the reasons noted above;  specifically, drawing sheets 5 and 6 are mislabeled.
	With respect to the rejection of claims 6, 8, and 10 under 35 USC 112 as being indefinite, the  amendments are sufficient to clarify the claimed limitations. 
	With regards to claims 11 and 12, applicant argues the amendments are sufficient to overcome the previously applied rejection.  The examiner respectfully disagrees for the reasons noted above.  Specifically, the proposed test conditions are still not set forth with sufficient detail to allow one of ordinary skill in the art to determine the scope of the claimed invention and to the allow the skilled artisan to duplicate applicant’s test.  Conditions such as the surface area of the pill and the volume of the blood drops are not claimed or described in the original disclosure.
With regards to the rejection of claims 1-12 under 35 USC 103 as being unpatentable over Chawrai (2016/0128944, 044) in view of Srivastava US 2018/0149402, ‘402), Applicant argues the skilled person would not combine these teachings since the cooling agents disclosed in US 994 are not equivalent to those used in US 402. Applicant agues the cooling agents disclosed in US 994 only provide a sensation of cooling (i.e. no temperature drop occurs) whereas US 402 says that the cooling agents include endothermic ingredients. Applicant thus concludes it would not have been obvious to use a cooling agent disclosed in US 402 with a composition derivable from US 994 as the examiner suggests.  Said argument is noted but is not persuasive as the examiner respectfully disagrees with applicant’s conclusion that the cooling agents disclosed in US’994 only provide a sensation of cooling (but no temperature drop).  To the contrary, a number of cooling agents disclosed in US’994 are known to produce a temperature drop such as methone, menthyl lactate, cyclohexane carboxamides, and methone glycerol ketals (see US 2009/0157025@ 0039)
Secondly, the examiner states that US 994 teaches a composition comprising an active agent which may be at least one cooling agent, a casein, one or more fillers, one or more colourants and one or more carbohydrates. Applicant argues in order to arrive at such a composition from the disclosure of US 994, a large number of selections must be made without prompt in the cited prior art documents to combine these features. Therefore, the examiner was only able to derive the combination with the benefit of hindsight. The examiner respectfully disagrees as the application specifically claims compositions comprising carbohydrates, colorants, cooling agents, and casein.  Thus, the examiner maintains the skilled artisan could have immediately envisaged a composition comprising the claimed components.  The examiner notes applicant’s claims do not exclude the presence of additional components in the claimed formulation, do not specify the relative amounts of components relative to one another, do not implicitly or explicitly claim unique properties or uses of the claimed composition
Thirdly, a skilled person would not combine the disclosures of US 402 and US 994 as they relate to different technical fields. Specifically, applicant argues US 402 relates to cooling articles which are applied to the user and  US 994 provides a general disclosure of many different types of particles which include an active agent for enhancing the efficacy of antifungal and antibacterial formulations.   Said argument is noted but is not persuasive for the reasons noted above.  Specifically, US 994 teaches a composition comprising an endothermic cooling agent and US ‘402 similarly teaches an endothermic cooling agent containing composition.  Thus, the examiner maintains the position said references are analogous art as they are drawn to the same field of endeavor and are reasonably pertinent to the problem being solved.
	For the reasons noted above, applicant’s arguments are not persuasive and the claims remain rejected for reasons noted above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0105877, US 20214/02166061, US 2013/0034719, US 20212/0263659 each teach cooling agents containing human necessity articles activated by contact with liquids.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649